Citation Nr: 1500629	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  14-04 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating higher than 0 percent for right ear hearing loss.

3.  Entitlement to service connection for a muscle injury of the right shoulder, secondary to service-connected residual scarring from metal shrapnel wound to the right shoulder and armpit.

4.  Entitlement to service connection for nerve injury to the right shoulder, secondary to service-connected residual scarring from metal shrapnel wound to the right shoulder and armpit.

5.  Entitlement to service connection for muscle injury to the right armpit, secondary to service-connected residual scarring from metal shrapnel wound to the right shoulder and armpit.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for atrial fibrillation and alcoholic cardiomyopathy (claimed as ischemic heart disease) as a result of exposure to herbicides.

8.  Entitlement to service connection for Meniere's disease.

9.  Entitlement to service connection for headaches.

10.  Entitlement to service connection for a left foot disability.

11.  Entitlement to service connection for a right knee disability.

12.  Entitlement to service connection for a nerve injury of the right cheek, secondary to service-connected residual scarring from metal shrapnel wound to the right cheek.

13.  Entitlement to service connection for peripheral neuropathy as a result of exposure to herbicides.

14.  Entitlement to service connection for rectal cancer as a result of exposure to herbicides.

15.  Whether new and material evidence has been received to reopen a service connection claim for left ear hearing loss.

16.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

Records from the Social Security Administration (SSA) show the Veteran died in October 2014.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2014).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).

As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  The Secretary has also issued regulations governing the rules and procedures for substitution upon death.  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).








							(Continued on the next page)

ORDER

The appeal is dismissed.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


